Name: Commission Decision (EU) 2018/993 of 11 July 2018 amending Decisions (EU) 2017/1214, (EU) 2017/1215, (EU) 2017/1216, (EU) 2017/1218 and (EU) 2017/1219 as regards the duration of the transitional period (notified under document C(2018) 4312) (Text with EEA relevance.)
 Type: Decision
 Subject Matter: marketing;  technology and technical regulations;  chemistry;  consumption;  environmental policy
 Date Published: 2018-07-13

 13.7.2018 EN Official Journal of the European Union L 177/14 COMMISSION DECISION (EU) 2018/993 of 11 July 2018 amending Decisions (EU) 2017/1214, (EU) 2017/1215, (EU) 2017/1216, (EU) 2017/1218 and (EU) 2017/1219 as regards the duration of the transitional period (notified under document C(2018) 4312) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 66/2010 of the European Parliament and of the Council of 25 November 2009 on the EU Ecolabel (1), and in particular Article 8(2) thereof, After consulting the European Union Ecolabelling Board, Whereas: (1) Commission Decision 2011/382/EU (2) was replaced by Commission Decision (EU) 2017/1214 (3) setting revised criteria and requirements for hand dishwashing detergents. In order to provide the producers whose products have been awarded the EU Ecolabel for hand dishwashing detergents on the basis of the criteria set out in Decision 2011/382/EU with sufficient time to adapt their products to comply with Decision (EU) 2017/1214, that Decision lays down a transitional period. That transitional period of 12 months expires on 22 June 2018. (2) Commission Decision 2012/720/EU (4) was replaced by Commission Decision (EU) 2017/1215 (5) setting revised criteria and requirements for industrial and institutional dishwasher detergents. In order to provide the producers whose products have been awarded the EU Ecolabel for industrial and institutional dishwasher detergents on the basis of the criteria set out in Decision 2012/720/EU with sufficient time to adapt their products to comply with Decision (EU) 2017/1215, that Decision lays down a transitional period. That transitional period of 12 months expires on 22 June 2018. (3) Commission Decision 2011/263/EU (6) was replaced by Commission Decision (EU) 2017/1216 (7) setting revised criteria and requirements for dishwasher detergents. In order to provide the producers whose products have been awarded the EU Ecolabel for dishwasher detergents on the basis of the criteria set out in Decision 2011/263/EU with sufficient time to adapt their products to comply with Decision (EU) 2017/1216, that Decision lays down a transitional period. That transitional period of 12 months expires on 22 June 2018. (4) Commission Decision 2011/264/EU (8) was replaced by Commission Decision (EU) 2017/1218 (9) setting revised criteria and requirements for laundry detergents. In order to provide the producers whose products have been awarded the EU Ecolabel for laundry detergents on the basis of the criteria set out in Decision 2011/264/EU with sufficient time to adapt their products to comply with Decision (EU) 2017/1218, that Decision lays down a transitional period. That transitional period of 12 months expires on 22 June 2018. (5) Commission Decision 2012/721/EU (10) was replaced by Commission Decision (EU) 2017/1219 (11) setting revised criteria and requirements for industrial and institutional laundry detergents. In order to provide the producers whose products have been awarded the EU Ecolabel for industrial and institutional laundry detergents on the basis of the criteria set out in Decision 2012/721/EU with sufficient time to adapt their products to comply with Decision (EU) 2017/1219, that Decision lays down a transitional period. That transitional period of 12 months expires on 22 June 2018. (6) A number of national bodies that award EU Ecolabels have informed the Commission of the need to prolong those transitional periods by 6 months due to a large volume of applications for renewal of contracts granting the EU Ecolabels. The Commission has carried out an assessment that has confirmed the necessity to extend the transitional periods by 6 months. (7) Decisions (EU) 2017/1214, (EU) 2017/1215, (EU) 2017/1216, (EU) 2017/1218 and (EU) 2017/1219 should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 16 of Regulation (EC) No 66/2010, HAS ADOPTED THIS DECISION: Article 1 In Article 7 of Decision (EU) 2017/1214, paragraph 3 is replaced by the following: 3. EU Ecolabel licenses awarded in accordance with the criteria set out in Decision 2011/382/EU may be used until 22 December 2018.. Article 2 In Article 7 of Decision (EU) 2017/1215, paragraph 3 is replaced by the following: 3. EU Ecolabel licenses awarded in accordance with the criteria set out in Decision 2012/720/EU may be used until 26 December 2018.. Article 3 In Article 7 of Decision (EU) 2017/1216, paragraph 3 is replaced by the following: 3. EU Ecolabel licenses awarded in accordance with the criteria set out in Decision 2011/263/EU may be used until 26 December 2018.. Article 4 In Article 7 of Decision (EU) 2017/1218, paragraph 3 is replaced by the following: 3. EU Ecolabel licenses awarded in accordance with the criteria set out in Decision 2011/264/EU may be used until 26 December 2018.. Article 5 In Article 7 of Decision (EU) 2017/1219, paragraph 3 is replaced by the following: 3. EU Ecolabel licenses awarded in accordance with the criteria set out in Decision 2012/721/EU may be used until 26 December 2018.. Article 6 This Decision is addressed to the Member States. Done at Brussels, 11 July 2018. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 27, 30.1.2010, p. 1. (2) Commission Decision 2011/382/EU of 24 June 2011 on establishing the ecological criteria for the award of the EU Ecolabel to hand dishwashing detergents (OJ L 169, 29.6.2011, p. 40). (3) Commission Decision (EU) 2017/1214 of 23 June 2017 establishing the EU Ecolabel criteria for hand dishwashing detergents (OJ L 180, 12.7.2017, p. 1). (4) Commission Decision 2012/720/EU of 14 November 2012 establishing the ecological criteria for the award of the EU Ecolabel for Industrial and Institutional Automatic Dishwasher Detergents (OJ L 326, 24.11.2012, p. 25). (5) Commission Decision (EU) 2017/1215 of 23 June 2017 establishing the EU Ecolabel criteria for industrial and institutional dishwasher detergents (OJ L 180, 12.7.2017, p. 16). (6) Commission Decision 2011/263/EU of 28 April 2011 on establishing the ecological criteria for the award of the EU Ecolabel to detergents for dishwashers (OJ L 111, 30.4.2011, p. 22). (7) Commission Decision (EU) 2017/1216 of 23 June 2017 establishing the EU Ecolabel criteria for dishwasher detergents (OJ L 180, 12.7.2017, p. 31). (8) Commission Decision 2011/264/EU of 28 April 2011 on establishing the ecological criteria for the award of the EU Ecolabel for laundry detergents (OJ L 111, 30.4.2011, p. 34). (9) Commission Decision (EU) 2017/1218 of 23 June 2017 establishing the EU Ecolabel criteria for laundry detergents (OJ L 180, 12.7.2017, p. 63). (10) Commission Decision 2012/721/EU of 14 November 2012 establishing the ecological criteria for the award of the EU Ecolabel for Industrial and Institutional Laundry Detergents (OJ L 326, 24.11.2012, p. 38). (11) Commission Decision (EU) 2017/1219 of 23 June 2017 establishing the EU Ecolabel criteria for industrial and institutional laundry detergents (OJ L 180, 12.7.2017, p. 79).